Citation Nr: 0804774	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-10 437A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin rash, claimed 
as due to Agent Orange exposure.

2.  Entitlement to service connection for loss of skin, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for loss of toenails, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for loss of 
fingernails, claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for intestinal 
problems, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Albuquerque, New Mexico.

The issues of entitlement to service connection for loss of 
skin, loss of fingernails, loss of toenails, and intestinal 
problems, all claimed as due to Agent Orange exposure, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1.  A rating decision in February 2002, which the veteran did 
not appeal, affirmed a prior denial of service connection for 
skin rash as due to Agent Orange exposure, based essentially 
on a finding that a skin disorder attributable to Agent 
Orange was not shown.

2.  Evidence received since the February 2002 rating decision 
does not suggest that the veteran has a skin rash that is a 
result of Agent Orange exposure, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a skin rash due to Agent Orange 
exposure; and does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

Evidence received since the February 2002 rating decision is 
not new and material, and the claim of service connection for 
skin rash as secondary to Agent Orange exposure may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
dated in August 2004 and June 2005 explained what the 
evidence needed to show to substantiate the claim, and 
explained that VA was responsible for obtaining relevant 
records from any federal agency, that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The August 
2004 letter also instructed him that since his claim for 
service connection for skin rash had been subject to a 
previous final denial, in order for him to reopen his claim, 
he needed to submit new and material evidence, and it 
explained what kind of evidence would be new and material.  
Kent v Nicholson, 20 Vet. App. 1 (2006).  The February 2005 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was not reopened.  While the veteran has been 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such notice is not critical here since the 
claim is not being reopened.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  The claim to reopen was 
readjudicated in August 2005.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service and VA medical records.  The duty to assist 
by arranging for a VA examination does not apply in a claim 
to reopen unless new and material evidence is received; see 
38 C.F.R. § 3.159(c)(4)(C)(iii)).  He has not identified any 
additional evidence pertinent to this claim.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

A March 1982 rating decision denied service connection for a 
skin disorder as secondary to Agent Orange exposure.  The 
veteran was notified of the decision by a letter dated in 
March 1982; he did not file a notice of disagreement with the 
decision.  He attempted to reopen his claim on several 
occasions, most recently, in July 2001.  An unappelaed 
February 2002 rating decision continued the denial.
The evidence of record at the time of the February 2002 
denial included the veteran's service medical records which 
note that he was treated for a widespread heat rash during 
June and July 1969.  This was noted to be drying up and 
pealing in July 1969.  When examined in March 1970 prior to 
his separation from service, the veteran's skin was noted as 
normal.  No skin disease was found on VA examinations in 
September 1973.  On VA examination in May 1980, an 
erythematous popular rash was noted over the trunk.  No 
absolute diagnosis could be made at the time.  VA examination 
in August 1981 noted one-half millimeter fine granular 
lesions on the outer upper arms.  A March 2001 VA treatment 
record noted the veteran complained of rash on his back that 
he claimed had been present since his Agent Orange exposure 
in Vietnam.  A VA examination in October 2001 found "no 
signs of any rash at this current time."

The current claim to reopen was received in August 2004.  The 
relevant evidence received since the February 2002 rating 
decision includes VA treatment records dated in 2004 and 
2005, and an August 2004 statement from an occupational 
therapist who is acquainted with the veteran.  These do not 
include any reference to skin rash.  

III.  Legal Criteria and Analysis

As noted above, the issue of entitlement to service 
connection for a skin rash as secondary to Agent Orange 
exposure was most recently denied by the RO in February 2002.  
The veteran was properly notified of that decision and of his 
appellate rights, and did not appeal.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." [38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001. The instant claim to 
reopen was filed after that date (in August 2004), and the 
new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era (from January 
9, 1962 to May 7, 1975), and has one of the following 
diseases associated with exposure to certain herbicide agents 
[to include Agent Orange], that disease shall be considered 
to have been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL), multiple myeloma; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313. [Notably, skin rash is not 
included in this list.]

When a claimed disorder is not included as a presumptive 
disorder direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The VA records and the occupational therapist's statement are 
"new" in they were not before the RO at the time of the 
February 2002 rating decision.  However, as they do not tend 
to relate the skin rash to service, including to Agent Orange 
exposure therein (and in fact do not address a skin rash at 
all), they do not bear specifically on the matter under 
consideration, and are not material.  Regarding the veteran's 
own opinion/assertions that he has a chronic skin rash 
related to Agent Orange exposure in service, such opinion not 
only is cumulative of his statements of record at the time of 
the February 2002 rating decision, it is not competent 
evidence, as he lacks medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, no item of evidence received subsequent to the RO's 
February 2002 rating decision bears directly and 
substantially upon the specific matter at hand, or is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
skin rash as secondary to Agent Orange exposure. In fact, 
none of the medical evidence addresses the skin rash issue.  
Accordingly, the additional evidence received since February 
2002 is not "new and material evidence," and the claim of 
service connection for a skin rash as secondary to Agent 
Orange exposure may not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a skin rash as due to Agent Orange exposure, 
is denied.


REMAND

The appellant has submitted a statement dated in August 2004 
from Sharon Schnupp, an occupational therapist.  Ms. Schnupp 
noted the veteran's complaints of "polyps of the lower 
[gastrointestinal] track, loss of his hair and nails, and 
other maladies."  She indicated that she had previously 
worked for VA with veterans exposed to Agent Orange, and that 
"their constellation of symptoms were very similar to" the 
veteran's.  "I believe he needs to be evaluated for 
treatment of Agent Orange related symptoms."
During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that explained its 
interpretation of the requirements of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  The Court held that the third prong of 38 
C.F.R. § 3.159(c)(4) is a "low threshold" standard and stated 
that the types of evidence that would "indicate" that a 
current disability "may be associated" with service included, 
but was not limited to, "medical evidence that suggests a 
nexus but is too equivocal or lacking specificity to support 
a decision on the merits."  The record shows evidence of 
complaints that have been associated, albeit loosely, with 
the veteran's history of Agent Orange exposure.  Hence, VA 
examinations are warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by appropriate physicians 
to determine the nature and exact 
diagnoses of any gastrointestinal 
condition and any disability or 
disabilities manifested by loss of skin, 
loss of fingernails, and/or loss of 
toenails.  Any necessary tests or studies 
must be completed.  The examiners must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiners should opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any diagnosed 
condition is related to herbicide exposure 
in Vietnam or otherwise related to his 
service.  The examiners should explain the 
rationale for all opinions given.

2.  The RO should then re-adjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


